           Case 3:18-cv-04954-CRB Document 210 Filed 03/19/21 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
12
                                  SAN FRANCISCO DIVISION
13
     ELIZABETH A. BALLY, Individually and On    Case No. 3:18-cv-04954-CRB
14   Behalf Of All Others Similarly Situated,
15                                              [PROPOSED] ORDER GRANTING
                        Plaintiff,
          v.                                    PLAINTIFF’S ADMINISTRATIVE MOTION
16                                              TO FILE UNDER SEAL PORTIONS OF
17   STATE FARM LIFE INSURANCE                  PLAINTIFF’S OPPOSITION TO
     COMPANY,                                   DEFENDANT’S MOTION FOR SUMMARY
18                                              JUDGMENT AND EXHIBITS THERETO
19                      Defendant.

20                                              [Pursuant to Civil L.R. 7-11 and 79-5]
21
22
23
24
25
26
27
28



           [PROPOSED] ORDER GRANTING MOTION FOR LEAVE TO FILE UNDER SEAL
                               Case No. 3:18-cv-04954-CRB
             Case 3:18-cv-04954-CRB Document 210 Filed 03/19/21 Page 2 of 2




 1             For good cause shown, the Court hereby GRANTS Plaintiff’s Administrative Motion to File
 2   Under Seal Portions of Plaintiff’s Memorandum in Opposition to State Farm’s Motion for Summary
 3   Judgment and Exhibits Thereto. Accordingly, portions of Plaintiff’s Memorandum in Opposition to
 4   State Farm’s Motion for Summary Judgment and Exhibits 1-2, 5, 7-9, 11, and 14 to the Declaration of
 5   Norman E. Siegel shall remain under seal.
 6
 7          IT IS SO ORDERED.
 8
 9
10   DATED: _____________________
              March 19, 2021                     __________________________________________
11                                               THE HONORABLE CHARLES R. BREYER

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              1
             [PROPOSED] ORDER GRANTING MOTION FOR LEAVE TO FILE UNDER SEAL
                                 Case No. 3:18-cv-04954-CRB
